Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Restriction Requirement
	In response to the restriction requirement which was mailed on 12/27/21, Applicants have elected Group I, claims 1-14, 19, and 20 and have canceled Group I, claims 15-18.  As a result of Applicants election, this case has been transferred to the undersigned Examiner.  Currently, claims 1-14, 19, and 20 are pending. 

Claim Objections
	Claim 1 is objected to.  Components (f) and (g) are written as being optional, but in some embodiments being preferred.  The limitation “but in some embodiments preferably” is redundant and is confusing and should simply be removed from claim 1.
Claim 5 is objected to.  The limitation “a polyhedral oligomeric silsesquioxane POSS resin” should be amended to “a polyhedral oligomeric silsesquioxane (POSS) resin” or simply to “a polyhedral oligomeric silsesquioxane resin”.  POSS is an acronym for polyhedral oligomeric silsesquioxane resin so the way claim 5 is written makes it redundant.  
Claim 6 is objected to.  The limitation “ethoxylated-trimethylolpropan” should be amended to “ethoxylated-trimethylolpropane”.  The limitation “polycaprolactone Tetra(3-mercaptopropionate)” should be amended to “polycaprolactone tetra(3-mercaptopropionate)”.
Claim 20 is objected to.  As written, selection (b) of claim 20 is a combination of (i), (ii), and (ii).  This combination should be amended to (i), (ii), and (iii).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 recites that the liquid of claim 1 comprises one or more various resins.  Based on all of the resins recited in claim 5, it appears that claim 5 is meant to further limit component (a) of claim 1.  However, because claim 5 is written to further limit the liquid composition (which includes all of the ingredients recited therein), it is unclear whether or not claim 5 is drawn to an embodiment where in addition to components (a) through (h), there is a resin satisfying claim 5, or that claim 5 further limits component (a) only.  The nomenclature of claim 5 is reserved for siloxane-based resins which is why claim 5 is confusing.  If Applicants meant to have claim 5 further limit component (a), then claim 5 should be amended to “The liquid of claim 1, wherein said polyvinyl siloxane”.  If Applicants meant to have claim 5 include the resins recited therein as an additional component to components (a) through (h) of claim 1, then claim 5 should be amended to “The liquid of claim 1, wherein said liquid further comprises”.  For purposes of further examination, the first interpretation will be adhered to.
As a second issue with claim 5, the limitation “MI resin” is not known in the silicone art and as such is indefinite without clarification by Applicants.  For purposes of further examination, the limitation “MI resin” will be interpreted as being drawn to an MD resin.  This is due to Applicants specification where there are certain embodiments where component (a) is a vinyl-terminated polydimethylsiloxane, which qualifies as an MD resin.  Applicants specification does not appear to offer any explanation as to what an MI resin is.  Correction and/or clarification to both of the above rejections is required.  
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Regarding claim 13, the phrase "such as a ratio of from 1:30 to 1.5:1" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicants should remove this narrower limitation from claim 13.  Should Applicants wish to have this narrower range claimed, they may add a new dependent claim which is dependent on claim 13 and includes the narrower range.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallin et al. (J. Mater. Chem. B, 2017, 5, 6249-6255) and the supporting information.  Both Wallin et al. and the supporting information are cited on the PTO-892 form and copies are included with this Office action.  
Claims 1-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallin et al. Wallin et al. (US 2020/0032062, referred to hereinbelow as Wallin PG Pub), which has an effective filing date of 8/1/16 and an international filing date of 8/1/17.  Both the NPL and PG-publications to Wallin et al. will be treated together in the rejections below, with specific citations to each reference since these publications are substantially similar and share the same principal inventor.
Claim 1: Wallin et al. teaches compositions which undergo photopolymerization and are used to prepare three-dimensional objected by an additive manufacturing process, said compositions being comprised of (a) a polyvinyl siloxane, (b) a polythiol crosslinker, and (c) a photoinitiator, thereby anticipating all of the required ingredients of claim 1 (see the top right column of page 6251 and Table S1 of the supporting information and Table 2 of the Wallin PG Pub).
Claims 2-4: The exemplified polyvinyl siloxanes employed by both Wallin et al. publications are a series of vinyl-terminated polydimethylsiloxanes having molecular weights of 200, 800, 6,000, 17,200, and 42,000 g/mol) which anticipate all of the limitations of claims 2-4.  
Claim 5: The exemplified polyvinyl siloxanes employed by both Wallin et al. publications also anticipate claim 5 in light of the claim interpretation above.
Claim 6: The polythiol crosslinkers employed by Wallin et al. are poly(mercaptopropyl)methylsiloxane-co-dimethylsiloxane which anticipates claim 6 (see bottom left of page 6251 of Wallin et al. and paragraph 0106 of Wallin PG pub).
Claims 7 and 8: The exemplified photoinitiator is diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide (TPO) which is one photoinitiator recited in claim 8.  TPO is also a well known type I free radical photoinitiator, which anticipates claim 7.
Claims 9 and 10: While not explicitly taught by the Wallin et al. publications, claims 9 and 10 may properly be rejected.  Claims 9 and 10 serve to further limit an optional ingredient.  That is to say, if claim 9 and/or claim 10 were incorporated in claim 1, components (d) and (e) are still optional.  For this reason, both Wallin et al. publications may properly be relied upon to reject claims 9 and 10.
Claim 11: Wallin et al. employs a Sudan I as an absorptive species (dye) which is a dye which also absorbed ultraviolet light as shown on page 6 of the supporting information, thereby anticipating claim 11 (paragraph 0110 of Wallin PG Pub also teaches this). 
Claim 12: Some of the compositions employed by Wallin et al. inherently have a viscosity within the 100-50,000 cP range as recited in claim 12 as evidenced by Wallin PG Pub.  Table 2 of the pre-grant publication shows that the uncured viscosity of the formulations in Pa·s.  Some entries have an uncured viscosity above 200 mPa·s (including 237, 247, and 1,884 mPa·s, which corresponds to a viscosity of approximately above 237, 247, and 1,884 cP since the density of a polysiloxane is close to 1.  
Claim 13: Table S1 of Wallin et al.  and Table 2 of Wallin PG Pub employ a 1:1 molar ratio of vinyl groups to thiol groups which falls with both ranges recited in claim 13, thereby anticipating claim 13.  Additionally, Wallin PG Pub teaches other ranges which fall within Applicants ranges (paragraph 0064).
Claim 14: Wallin PG Pub teaches that one or more additives may be included in the polymer compositions, including, for example, non-reactive fillers including silica (paragraph 0069).  The inclusion of any one of the explicitly taught absorptive compounds of Wallin PG Pub is at once envisaged.  One of ordinary skill in the art further understands that a non-reactive silica would inherently include a surface-treatment agent. Silica, in its unmodified form, is hydrophilic and undergoes many reactions when incorporated in a matrix material due to the plurality of surface silanol groups.  Treatment with a capping agent to remove most (or all) of the silanol groups is well known in the art.  
Claims 11 and 19: Wallin PG Pub teaches that one or more additives may be included in the polymer compositions, including, for example, absorptive compounds including carbon black (paragraph 0069).  The inclusion of any one of the explicitly taught absorptive compounds of Wallin PG Pub is at once envisaged.  Applicants specification explicitly teaches carbon black as a suitable odor scavenger.  For this reason, the inclusion of carbon black in the compositions taught by Wallin PG Pub would inherently satisfy claim 19.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (WO 2016/163333).  The English language equivalent, US 2018/0079904, will be relied upon for citation purposes.
Claims 1-8 and 12: Tables 1-3 of Ono is drawn to UV-curable compositions which are comprised of a mercaptopropyl group containing polymethylsiloxane satisfying component (b) of claims 1 and 6, a vinyl-terminated polymethylphenylsiloxane satisfying component (a) of claims 1-4, a photoinitiator comprising 2-hydroxy-2-methylpropiophenone satisfying component (c) of claims 1, 7, and 8, and an MDQ resin satisfying claim 51.  Additionally, the viscosity of all of the working examples with the exception of examples 7 and 25 fall within the 100-50,000 cP range recited in claim 12.  While the compositions prepared in tables 1-3 are not used to produce three-dimensional objects by additive manufacturing as required by the preamble of claim 1, the compositions taught by Ono need only be capable of serving this intended use.  Because the viscosity of the formulations taught in Tables 1-3 fall within the viscosity range of claim 12, it would be expected that the compositions taught by Ono could be employed for such a use.  Further, Ono teaches that to enhance workability by ensuring ejectability, and to restrain an undesired flow after being applied, the composition of the resin composition should be within a viscosity range of 500 to 100,000 cP (paragraph 0089).
Claims 9 and 11: Claims 9 and 11 serve to further limit an optional ingredient.  That is to say, if claims 9 and/or 11 was incorporated into claim 1, components (d) and/or (f) are still optional.  For this reason, Ono may properly be relied upon to reject claims 9 and 11.
Claim 10: The formulations taught in table 1 of Ono include 3-methacryloxypropyltrimethoxysilane, which is a methacrylate satisfying claim 10.
Claim 13: The vinyl to thiol molar ratios taught by and exemplified by Ono fall within the molar ratio range recited in claim 13.
Claim 14: The formulations taught in table 1 of Ono include a non-reactive filler which is a surface-modified hydrophobic silica which does not participate in any thiol-ene reactions during photopolymerization, thereby satisfying claim 14.  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Wallin references and those cited by Applicants and those on the attached PTO-892 form, while relevant to Applicants invention, do not teach or fairly suggest the inclusion of the specific odor scavengers of claim 20.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The MDQ resin is a component in addition to the polyvinyl siloxane of claim 1 should claim 5 refer to an additional ingredient besides those recited in claim 1.